               Case 2:21-cv-00071-JCC Document 19 Filed 04/19/21 Page 1 of 2




                                                      CTHE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    HELEN CATTANEO,                                       CASE NO. C21-0071-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    TURO, INC.,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   deadlines for the Rule 26(f) conference, the parties’ initial disclosures, and the parties’ filing of a
19   joint status report (Dkt. No. 18). Having considered the parties’ stipulation and the relevant
20   record and finding good cause, the Court hereby GRANTS the motion and MODIFIES the
21   deadlines as follows:
       Event                     Current Deadline       New Deadline
22     Rule26(f) conference      April 19, 2021         14 days after Turo files an Answer to the
                                                        Complaint in the event the Court denies Turo’s
23                                                      motion to compel or dismiss
       Initial disclosures       April 26, 2021         7 days after the parties’ Rule 26(f) conference
24                                                      in the event the Court denies Turo’s motion to
                                                        compel or dismiss
25     Joint Status Report       May 3, 2021            7 days after the parties’ initial disclosures are
                                                        due in the event the Court denies Turo’s motion
26                                                      to compel or dismiss

     MINUTE ORDER
     C21-0071-JCC
     PAGE - 1
            Case 2:21-cv-00071-JCC Document 19 Filed 04/19/21 Page 2 of 2




 1        DATED this 19th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0071-JCC
     PAGE - 2
